DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment has been entered.
Claims 1-9 are cancelled, and claims 10-19 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the recitation” a plated coating is formed on a surface thereof” is indefinite, since it is unclear what structure(s) have the coating.
Regarding claim 19, the recitation” a plated coating is formed on a surface thereof” is indefinite, since it is unclear what structure(s) have the coating.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatada et al. (5,077,601).
Figures 41-42 disclose a radiator, comprising:
	a base portion 52b having a heat receiving surface in contact with a heat generating element 51 and a heat transfer surface opposed to the heat receiving surface; and
	a fin 52 extending from the heat transfer surface, wherein
	the fin 52 has one fin base 52a extending from the heat transfer surface and a plurality of heat diffusing projections 58 formed on a surface of each fin base 52a.
Regarding claim 11, Figures 41-42 disclose the base portion 52b, each fin base 52a, and each heat diffusing projection 58 are integrally formed as a single piece.
Regarding claim 13, Figures 41-42 disclose each fin base 52a is formed in a plate shape and has one bottom surface formed integrally with the heat transfer surface as a single piece, and
	each fin base 52a has a side surface provided with the plurality of heat diffusing projections 58.
Regarding claim 14, Figure 42 discloses a plurality of the fins 52, wherein
	the fins 52 adjacent to each other have the respective fin bases 52a provided with the heat diffusing projections 58 on the opposed side surfaces, the projections 58 being arranged to be phase shifted 180° relative to each other.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (6,591,898).
Figures 4A-C disclose a radiator 45, comprising:
	a base portion 50 having a heat receiving surface 52 in contact with a heat generating element and a heat transfer surface opposed to the heat receiving surface 52; and
	a fin 54 (assembly) extending from the heat transfer surface, wherein
	a passage 60 is formed inside either the base portion 50.
	Regarding claim 17, Figures 4A-C disclose the passage 60 is disposed in a position close to the heat receiving surface 52 inside the base portion 50 and disposed in a corrugated manner (including U-bends 62) in a direction (horizontally in Figure 4A) orthogonal to a direction of extension (vertically in Figure 4A) of the fin 54 inside the fin 54.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatada et al. (5,077,601) in view of Sono et al. (5,296,740).
	Hatada et al. discloses all the claimed limitations except the base portion 52b and the fin 52 are formed from a synthetic resin.
	Sono et al. (Figure 3) discloses a radiator 12, comprising:
	an unlabeled base portion having a heat receiving surface in contact with a heat generating element 11 and a heat transfer surface opposed to the heat receiving surface; and

wherein the base portion and the fin are formed from a synthetic resin (column 3, lines 66-68) for the purpose of ease of manufacture.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Hatada et al. the passage has a plated coating on an inner surface thereof for the purpose of accommodating a desired working fluid as recognized by Sono et al..  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 15 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatada et al. (5,077,601) in view of Rosenbaum (2,965,819).
	The device of Hatada et al. lacks a plated coating is formed on a surface thereof.
	Rosenbaum discloses a radiator 10, comprising:
	a base portion 13 having a heat receiving surface in contact with a heat generating element 20 and a heat transfer surface opposed to the heat receiving surface; and
	a fin 15 extending from the heat transfer surface, 
wherein a plated coating is formed on a surface thereof (column 2, lines 10-13) for the purpose of improving heat transfer.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Hatada et al. a plated coating is formed on a surface thereof for the purpose of improving heat transfer as recognized by Sono et al.. 

(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (6,591,898) in view of Thorne et al. (4,023,557).
	Chu et al. discloses all the claimed limitations except the passage 60 has a plated coating on an inner surface thereof.
	Thorne et al. discloses a heat exchanger 22 comprising
a fin 20; and
	a passage 10 disposed in a corrugated manner in a direction (longitudinally) orthogonal to a direction (transversely) of extension of the fin 20;
	wherein the passage 10 has a plated coating 12 on an inner surface thereof for the purpose of accommodating a desired working fluid.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Chu et al. the passage has a plated coating on an inner surface thereof for the purpose of accommodating a desired working fluid as recognized by Thorne et al..  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 19, as best understood, as applied to claim 18 above, Thorne et al. discloses a plated coating 12 is formed on an inner surface of the passage 10 thereof.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763